                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

       F'REAL FOODS, LLC and
       RICH PRODUCTS
       CORPORATION,

                               Plaintiffs,

                 V.                                    Civil Action No. 16-41-CFC

       HAMILTON BEACH
       BRANDS, INC. and HERSHEY :
       CREAMERY COMPANY,

                               Defendants.:


                            MEMORANDUM ORDER

       Defendants have filed a motion for summary judgment. D.I. 177. They

asserted five independent grounds for the motion. (The motion is really five

different motions and Defendants should have filed five motions.) Having

reviewed the briefing filed by the parties in support and opposition to D.I. 177 and

heard oral argument, and mindful of the fast-approaching trial date, I will address

in this Memorandum Order Defendants' motion insofar as it seeks summary

judgment of noninfringement of U.S. Patent No. 5,803,377. Because it appears

that there may be genuine issues of material fact about whether the MI C2000

blender "grind[ s]" or "shav[es]" Hershey's ice cream and whether it has a "slim

cross-sectional profile," see, e.g., D.I. 200 at ,r,r 3, 4, 5, 6, 8, I will deny the
motion. See Fed. R. Civ. P. 56(a) ("The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law."); Celotex Corp. v. Catrett, 4 77

U.S. 317,323 (1986) ("[T]he party moving for summary judgment ... bears the

burden of demonstrating the absence of any genuine issues of material fact.").

      WHEREFORE, on this Fifteenth day of April in 2019, IT IS HEREBY

ORDERED that Defendants' motion for summary judgment ofnoninfringement

of U.S. Patent No. 5,803,377 is DENIED.

      IT IS SO ORDERED.




                                                               S DISTRICT JUDGE




                                          2
